DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claims 19 and 20 recite “The method of claim 13”.  However, claim 13 is not a method claim. Appropriate correction is required. For purpose of examination, it was assume to mean “The method of claim 18”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cleveland (US 20060052066).
In regards to claims 1, 13 and 18, Cleveland discloses a radio frequency (RF) repeater circuitry (Cleveland Fig. 1 Item 120) and a method, comprising: 
a single transceiver (Cleveland Abstract) comprising a receiver (Cleveland Abstract paragraph 0038) for receiving a radio signal from at least one User Equipment (UE) (Cleveland Fig. 1 Item 111) or 
a decision logic circuit (Cleveland paragraph 0040) configured to: 
set the receiver to receive a radio signal from the at least one UE and set the transmitter to transmit a radio signal to the base station upon detecting a radio signal reception from the at least one UE (Cleveland paragraph 0034 note: this reads on “uplink”); and 
set the receiver to receive a radio signal from the base station and set the transmitter to transmit a radio signal to the at least one UE upon detecting a radio signal reception from the base station (Cleveland paragraph 0034 note: this reads on “downlink”).
In regards to claim 2, Cleveland discloses a radio frequency (RF) repeater circuitry as described above. Cleveland further discloses the receiver is connected to an antenna port of a first antenna array (Cleveland Fig. 1 Item 122) and the transmitter is connected to an antenna port of a second antenna array (Cleveland Fig. 1 Item 124); or the receiver is connected to the antenna port of the second antenna array and the transmitter is connected to the antenna port of the first antenna array (Cleveland paragraph 0040).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland in view of Proctor (US 20070268846). 

In regards to claims 4, 14 and 20, Cleveland in view of Proctor discloses a radio frequency (RF) repeater circuitry as described above. Cleveland in view of Proctor further discloses the decision logic circuit is configured to: set the transceiver in a first mode (Cleveland paragraph 0034, 0040 note: this reads on “uplink”) for receiving a radio signal from the at least one UE and for transmitting a radio signal to the base station upon detecting a radio signal reception from the at least one UE; and set the transceiver in a second mode (Cleveland paragraph 0034, 0040 note: this reads on “downlink”) for receiving a radio signal from the base station and for transmitting a radio signal to the at least one UE upon detecting a radio signal reception from the base station.
In regards to claim 5, Cleveland in view of Proctor discloses a radio frequency (RF) repeater circuitry as described above. Cleveland in view of Proctor further discloses the first power detector (Proctor Fig. 3 Item 309 or 311 Fig. 8 Item 855 or 856) is connected between the receiver and the antenna port of the first antenna array (Proctor Fig. 3 Item 301 or 302 Fig. 8 Item 801 or 802) or between the receiver and the transmitter (Proctor paragraph 0085); and the second power detector 
In regards to claim 6, Cleveland in view of Proctor discloses a radio frequency (RF) repeater circuitry as described above. Cleveland in view of Proctor further discloses the first power detector and the second power detector are configured to operate independently from each other (Proctor Fig. 3 Item 309 or 311 Fig. 8 Item 855 or 856 note: 309/311 or 855/856 appear to operate independently from each other).
In regards to claim 7, Cleveland in view of Proctor discloses a radio frequency (RF) repeater circuitry as described above. Cleveland in view of Proctor further discloses forward a radio signal received by the receiver in a non-demodulated state (Cleveland Fig. 2 note: the signal does not appear to be demodulated) to the transmitter upon detecting a radio signal reception from the at least one UE (Cleveland Fig. 1 Item 111); and forward a radio signal received by the receiver in a non-demodulated state (Cleveland Fig. 2 note: the signal does not appear to be demodulated) to the transmitter upon detecting a radio signal reception from the base station (Cleveland Fig. 1 Item 110).
In regards to claims 9 and 15, Cleveland in view of Proctor discloses a radio frequency (RF) repeater circuitry as described above. Cleveland in view of Proctor further discloses the decision logic circuit is configured to operate in a first state in which the receiver is set to receive a radio signal from the base station and the transmitter is set to transmit a radio signal to the at least one UE, based on a power of a radio signal detected by the first power detector falling below (Proctor paragraph 0080-0085) a first detection threshold (Proctor Fig. 6, 7 note: this reads on “Repeater Detection Threshold”, See also paragraph 0075 about uplink and down link thresholds) and a power of a radio signal detected by the second power detector being above (Proctor paragraph 0080-0085 note: this reads on exceed a 
In regards to claim 12, Cleveland in view of Proctor discloses a radio frequency (RF) repeater circuitry as described above. Cleveland in view of Proctor further discloses configured to perform the detecting of a radio signal and a transition between the states of the decision logic circuit within a guard period or cyclic prefix (Proctor paragraph 0076) of the radio signal.
Allowable Subject Matter
Claims 8, 10, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641